DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 02/01/2022. As directed by the amendment: claims 1 and 19 have been amended, claims 5 and 23 have been cancelled.  Thus, claims 1-3, 6-21 and 24-60 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see pages 13-14, filed 02/01/2022, with respect to the rejections of claims 1 and 19 under USC 103 have been fully considered and are persuasive. The Office agrees that Bourque, Cohen, nor Gittings (nor Vargas for claim 19) teaches alone or in combination “a keeper defined by a u-shaped slot in an annular surface of the base”. While Gittings teaches an annular surface as stated in the previous Office action, it does not teach a u-shaped slot. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made over Bourque et al (US 20100130989 A1) in view of Cohen et al (US 20110092988 A1) and Suigetsu et al (US 20090093679 A1). The dependent claims of each are further rejected over the earlier mentioned combination, see 103 rejection below for further details. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: suture management member in claims 13 and 33.
In regards to the suture management member it is interpreted under USC 112(f) because “member” is a generic placeholder that does not define a structure, modified by the functional language “management” and the limitation “suture” does not grant sufficient structure to identify the element. For the purpose of prior art examination the “suture management member” will interpreted to be additional lumens within a tube away from a central lumen where the needle is placed. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bourque et al (US 20100130989 A1), herein referenced to as “Bourque” in view of Cohen et al (US 20110092988 A1), herein referenced to as “Cohen” and Suigetsu et al (US 20090093679 A1), herein referenced to as “Suigetsu”.
100 (see Figs. 9A – 30, [0059]) comprising: a base 130 (see Figs. 12A – 12B, [0060]) with a proximal end 131 (see Figs. 12A – 12B, [0060]), a distal end (see Figs. 12A – 12B, [0060]), and a longitudinal axis (see annotated Fig. 25 below); a linear actuator 120 (see Figs. 9A – 9C, 11A – 11B and 24D – 26A; [0059], [0061], [0074], and [0075]) movable relative to the base 130 along the longitudinal axis of the base 130 (see [0074] and [0075]); a push mechanism 140 (see Figs. 13A – 13B and 24D – 26A; [0061]) selectively engageable with the linear actuator 120 (see [0061], the linear actuator 120 and the push mechanism 140 are used together for operation) to be moved distally by the linear actuator 120 relative to the base 130 along the longitudinal axis of the base 130 to at least three discrete positions (see [0074] and [0075], there are at least three discrete positions, the first where the implants are not pushed out, a second to push out the first implant, and a third to push out the second implant) along the base 130 by reciprocating proximal and distal movement of the linear actuator 120 relative to the base 130 ([0074] and [0075], the linear actuator is moved distally to push forth the implants), wherein each reciprocating proximal and distal movement engages components 160 (see Fig. 24D, [0074]) of the linear actuator 120 and components (see annotated Fig. 25 below) of the push mechanism 142 at discrete positions proportional to the at least three discrete positions of the push mechanism 142 along the base 130 ([0074] and [0075], the components engage at certain points during the three discrete positions of the pushing of the implants); and a needle 180 (see Figs. 17A – 17B, [0066]) coupled to the distal end of the base 130 (the needle 180 is connected at 181a to the distal end of the base) and through which a distal portion 142b’’ (see Fig. 27, [0071]) of the push mechanism 142 moves distally when the push mechanism 142 is moved distally relative to the base 130 (see annotated Fig. 25 below, reference numerals 142 and 130 added for applicant’s convenience) along the longitudinal axis (see annotated Fig. 25 below) of the base 130 (142b’’ moves distally when 142 is moved distally); the base 130 having an annular outer surface (see Fig. 30, the base has an annular outer surface as it is a cylindrical structure). Bourque does not explicitly teach: a keeper defined by a u-shaped slot in an annular surface of the base, such that the keeper has an annular outer surface and a hook portion disposed between the annular outer surface of the base and the push mechanism, the keeper configured to allow distal movement of the push mechanism relative to the base but limits proximal movement of the push mechanism relative to the base. 

    PNG
    media_image1.png
    659
    871
    media_image1.png
    Greyscale

However, Cohen in a similar field of invention teaches a tissue repair device (see Figs. 50 – 54) with a base 122 (see Figs. 53) and a push mechanism 134 (see Figs. 50 – 54). Cohen further teaches: a keeper 264 (see Figs. 50 – 54, [0164] – [0168]) of the base 122, the keeper having a hook portion (see annotated Fig. 53 below) between the base 122 and a push mechanism 134 (see fig. 52-53), the keeper configured to allow distal movement of the push mechanism 134 relative to the base 122 but limits proximal movement of the push mechanism 134 relative to the base 122 (the keeper catches onto the teeth of the push mechanism 134, thus allowing for distal movement, towards the right of the figures, but prevents proximal or reverse movement). 

    PNG
    media_image2.png
    497
    773
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourque to incorporate the teachings of Cohen and have a tissue repair device with a keeper in between the base and push mechanism, the keeper configured to allow distal movement of the push mechanism relative to the base but limits proximal movement relative to the base, wherein the keeper is part of the base and to include a hook portion. Motivation for such can be found in Cohen, as this can prevent inadvertent withdrawal of the push mechanism (see [0164]).
The combination of Bourque and Cohen further teaches: the hook portion (Cohen) is disposed between the annular outer surface of the base 130 (Bourque) and the push mechanism 142 (Bourque, as the combination would modify the base of Bourque to include the hook of Cohen which is placed more interior as to impede on the push mechanism). 

However, Suigetsu in a similar field of invention teaches an annular coupling member 4 (see Fig. 19, similar to the base of Bourque) with a base 410 with an annular surface 409 (see Fig. 19, 410 has an annular surface as it is tube), and a keeper 411 (see Fig. 19, similar to keeper that it is a flange-like object to prevent unwanted movement between elements). Suigetsu further teaches: the keeper 411 defined by a u-shaped slot 412, 412a, 412b, 412c (see Fig. 19, [0117]) in an annular surface 409 of the base 410, such that the keeper 411 has an annular outer surface (see annotated Fig. 19 below). 

    PNG
    media_image3.png
    565
    736
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bourque and Cohen to incorporate the teachings of Suigetsu and have the keeper defined by a u-shaped slot in an annular surface of the base, (see [0117], [0118], and [0112]).
The language, "by reciprocating proximal and distal movement…each reciprocating proximal and distal movement," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Bourque, Cohen, and Suigetsu meets the structural limitations of the claim, and the linear actuator is capable of reciprocating proximal and distal movement as it is an element that slides within the handle. 
In regards to claim 2, the combination of Bourque, Cohen, and Suigetsu teaches: The tissue repair device of claim 1, see 103 rejection above. Bourque further discloses: wherein the base 130 includes a handle 110 (see Fig. 9A – 9C, [0059]) fixed near the proximal end 131 of the base 130. 
In regards to claim 3, the combination of Bourque, Cohen, and Suigetsu teaches: The tissue repair device of claim 2, see 103 rejection above. Bourque further discloses: wherein the linear actuator 120 is movable under the handle 110 in a space (see Fig 25, the linear actuator 120 is between the handle and the base) between the handle 110 and another portion of the base 130.  
In regards to claim 7, the combination of Bourque, Cohen, and Suigetsu teaches: The tissue repair device of claim 1, see 103 rejection above. Bourque further discloses: wherein the linear actuator 120 has a flange 122a (see Figs. 11A – 11B, [0059]) extending away from a central portion 122c of the linear actuator 120 configured to be pushed by a user distally relative to the base 130 (see annotated Fig. 24D below, [0074] and [0075], reference numerals 122a, 122c, and 130 have been added for the applicant’s convenience).

    PNG
    media_image4.png
    660
    865
    media_image4.png
    Greyscale

The language, "configured to be pushed by a user distally relative to the base," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination of Bourque and Cohen meets the structural limitations of the claim, and the linear actuator can be pushed distally relative to the base as it is in a sliding fit with the base. 
In regards to claim 8, the combination of Bourque, Cohen, and Suigetsu teaches: The tissue repair device of claim 1, see 103 rejection above. Bourque further discloses: wherein the linear actuator 120 is spring biased (see Fig. 9C, the interior portions of the linear actuator 120 rests on the spring, which pushes the actuator proximally) proximally relative to the base 130. 
300 (see Figs. 21 – 22B, [0069]) coupled to the base 130 by a depth adjustment mechanism 170 (see Figs. 16A – 16C and 22B, [0065] and [0069]) configured to selectively allow a distal end 300a, 300a’ (see Fig. 21 and 27, [0069] and [0071]) of the depth tube 300 (see annotated Fig. 22B below, reference numerals 300 and 133 added for applicant’s convenience) to be positioned closer to and farther from the distal end 133 of the base 130.

    PNG
    media_image5.png
    553
    795
    media_image5.png
    Greyscale

Claims 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bourque in view of Cohen and Suigetsu as applied to claim 1 above, and further in view of Newell et al (US 20090281556 A1), herein referenced to as “Newell”.
In regards to claim 6, the combination of Bourque, Cohen, and Suigetsu teaches: The tissue repair device of claim 1, see 103 rejection above. Bourque does not explicitly disclose: wherein the 
Cohen further teaches: wherein the keeper 264 is configured to flex laterally (see [0164] and Figs. 50 – 54, the angle of the keeper allows lateral flexing to allow push member through) to allow distal movement of the push mechanism 134 relative to the base 122 and wherein the hook portion (see annotated Fig. 53 below claim 1) is configured to couple with teeth 252 (see Figs. 50 – 54, [0164] and [0168]) of the push mechanism to limit proximal movement of the push mechanism relative to the base (see [0164] and annotated Fig. 53 below, the teeth 252 when passed through the hooks of the keeper 264 are too wide to pass back through). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourque to incorporate the teachings of Cohen and have a tissue repair device with the hook portion configured to couple with teeth of the push mechanism to limit proximal movement of push mechanism relative to the base. Motivation for such can be found in Cohen as these teeth will resist any inadvertent movement in the proximal direction unless there is a large purposeful tensile force, thus allowing the option to still be up to the surgeon (see [0168]).
The combination of Bourque, Cohen, and Suigetsu does not explicitly teach: annular teeth. 
However, Newell in a similar field of invention teaches a push mechanism 630 (see Fig. 56D) with teeth 636’’ (see Fig. 56D). Newell further teaches: annular teeth 636’’ (see Fig. 56D, 56F, and 56G, [0304]-[0305], the teeth are annular as they have a circular cross-section). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bourque, Cohen, and Suigetsu to incorporate the teachings of Newell and have a tissue repair device with annular teeth. Motivation for such can be found in Newell as the annular teeth allow for smooth surfaces for neighboring links to articulate freely (see [0308]).
In regards to claims 9 and 10, the combination of Bourque, Cohen, and Suigetsu teaches: The tissue repair device of claim 1, see 103 rejection above. Bourque further discloses: wherein the push mechanism 142 includes a push rod 142b (see Fig. 14, [0063]) at its distal end 142b’ (see Fig. 14, [0063]) sized to pass into the needle 180 (the push rod can fit through the needle to push the implants) and a hook portion 121e’ and 121e’’ (see Fig. 26A, [0074], this portion of 121d’’ appears to be a hook like and it engages the push mechanism) of driver 121d’’ (see Fig. 26A, [0074], the driver engages the push mechanism) of the linear actuator 120. Bourque does not explicitly disclose: and wherein the push mechanism includes annular teeth near its proximal end with spacings that correlate with the discrete positions of the push mechanism along the base, wherein the annular teeth are configured to be engaged by a hook portion of driver of the linear actuator; some of the annular teeth are also configured to engage the keeper.
Cohen further teaches: wherein the push mechanism 134 includes teeth 252 (see Figs. 50 – 54, [0164] and [0168]) near its proximal end (the teeth are included close to the keeper 264 and the base 122) with spacings that correlate with the discrete positions of the push mechanism along the base (each of the teeth 252 that passes through the keeper 264 attributes to another position); some of the teeth 252 are also configured to engage the keeper 264.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourque to incorporate the teachings of Cohen and have a tissue repair device with a push mechanism that includes teeth with spacings that correlate with the discrete positions of the push mechanism along the base and to have some of the teeth configured to engage a keeper coupled to the base, wherein the keeper allows distal movement of the push mechanism relative to the base but limits proximal movement of the push mechanism relative to the (see [0164]).
The combination of Bourque, Cohen, and Suigetsu is silent to: annular teeth. 
However, Newell in a similar field of invention teaches a push mechanism 630 (see Fig. 56D) with teeth 636’’ (see Fig. 56D). Newell further teaches: annular teeth 636’’ (see Fig. 56D, 56F, and 56G, [0304]-[0305], the teeth are annular as they have a circular cross-section). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bourque, Cohen, and Suigetsu to incorporate the teachings of Newell and have a tissue repair device with annular teeth. Motivation for such can be found in Newell as the annular teeth allow for smooth surfaces for neighboring links to articulate freely against thus increasing the contact region between neighboring links to prevent stress fractures when the push mechanism is advanced distally or retracted proximally (see [0308]).
In regards to claim 11, the combination of Bourque, Cohen, Suigetsu and Newell teaches: The tissue repair device of claim 9, see 103 rejection above. Cohen further teaches: wherein the teeth 252 are located sequentially along a central shaft of the push mechanism 134 (as seen best in Fig. 50, the teeth are positioned on after another along the push mechanism on a center shaft), wherein the teeth 252 have a flat proximal end (see annotated Fig. 50 below). The combination of Bourque, Cohen, and Suigetsu fails to teach: wherein the annular teeth include frusto-conical portions.

    PNG
    media_image6.png
    568
    850
    media_image6.png
    Greyscale

However, Newell in a similar field of invention teaches a push mechanism 630 (see Fig. 56D) with teeth 636’’ (see Fig. 56D). Newell further teaches: wherein the annular teeth 636’’ include frusto-conical portions 637 (see Fig. 56D, [0304]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bourque, Cohen, and Suigetsu to incorporate the teachings of Newell and have the annular teeth with frusto-conical portions. Motivation for such can be found in Newell, as frusto-conical portions can allow for the twisting of the push mechanism to have less effect on the capability of the annular teeth in preventing proximal movement of the push mechanism relative to the base.
In regards to claim 12, the combination of Bourque, Cohen, Suigetsu and Newell teaches: the tissue repair system of claim 9, see 103 rejection above. The combination of Bourque and Cohen further teaches: wherein the driver 121d’’ (Bourque) of the linear actuator 120 (Bourque) is configured to flex 121d’’ (Bourque) relative to the push mechanism 142 (Bourque) when the linear actuator 120 (Bourque) moves proximally relative to the base 130, and the hook portion 121e’ and 121e’’ (see Fig. 26A, [0074], this portion of 121d’’ appears to be a hook like and it engages the push mechanism) (Bourque) of the17 PT-5153-US-NPdriver 121d’’ (Bourque) engages with the teeth 252 (Cohen) of the push mechanism 142 (Bourque) to move the push mechanism 142 (Bourque) distally when the linear actuator 120 (Bourque) is moved distally relative to the base 130. 
The language, "wherein the driver of the linear actuator is configured to flex laterally to allow proximal movement of the driver relative to the push mechanism when the linear actuator moves proximally relative to the base and the driver engages with the teeth of the push mechanism to move the push mechanism distally when the linear actuator is moved distally relatively to the base," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Bourque and Cohen meets the structural limitations of the claim, and is capable of the driver to flex laterally away from the push mechanism when the linear actuator moves proximally to avoid gripping on the push mechanism and in the reverse since the teeth have their flat faces facing proximally, the driver will impinge on the teeth to push the push mechanism when the linear actuator is moved distally.
Newell further teaches: annular teeth 636’’ (see Fig. 56D, 56F, and 56G, [0304]-[0305], the teeth are annular as they have a circular cross-section). 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bourque in view of Cohen and Suigetsu as applied to claim 1 above, and further in view of Heneveld (US 20110238090 A1), herein referenced to as “Heneveld”.
In regards to claim 13, the combination of Bourque, Cohen, and Suigetsu teaches: The tissue repair device of claim 1, see 103 rejection above. The combination of Bourque and Cohen does not 
However, Heneveld in a similar field of invention teaches: a tissue repair device 100 (see Fig. 1) and a needle 90 (see Figs. 3A – 5B). Heneveld further teaches: further comprising a suture management member 110 (see Fig. 3A – 5B, [0059], as interpreted under 112(f) Heneveld meets the limitation as these structures are additional lumens adjacent to a central lumen) with more than two separate areas (there are 8 areas as most easily shown in Figs. 4A – 5B) for attaching more than two suture sets that extend from the needle. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bourque, Cohen, and Suigetsu to incorporate the teachings of Heneveld and have a tissue repair device with a suture management member. Motivation for such can be found in Heneveld as the numerous channels will prevent the sutures from getting tangled with each other.
The language, "for attaching more than two suture sets that extend from the needle," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Bourque, Cohen, Suigetsu and Heneveld meets the structural limitations of the claim, and is capable of the suture management members to attach more than two suture sets that extend from the needle. 
In regards to claim 14, the combination of Bourque, Cohen, Suigetsu and Heneveld teaches: The tissue repair device of claim 13, see 103 rejection above. Heneveld further teaches wherein the suture management member 110 is a double walled tube 102 (see Fig. 4A – 4C, [0074], as the tube has a central lumen 118 with a wall surrounding that lumen and then slots 110 provide additional walls for each slot 110 that separates the slots 110 from the central lumen 118) with slots 110 along the outer 114 (see Fig. 4B – 4C, [00745)) through with suture may be passed (with the previous combination in claim 13, it is asserted that suture can be passed through).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bourque in view of Cohen and Suigetsu as applied to claim 1 above, and further in view of Vargas (US 20150250470 A1), herein referenced to as “Vargas”.
In regards to claim 15, 16, and 17 the combination of Bourque in view of Cohen and Suigetsu teaches: The tissue repair device of claim 1, see 103 rejection above. Bourque further discloses: further comprising implants 190, 1000 (see Figs. 18A – 18B, [0067]) pre-positioned in the needle 180 wherein distal movement of the push mechanism 142 to each of the at least three discrete positions expels one of the implants (see [0074] and [0075], there are at least three position, the first where the implants are not pushed out, a second to push out the first implant, and a third to push out the second implant). The combination of Bourque, Cohen, and Suigetsu does not explicitly teach: three or more implants, one or more sutures couple to each of the three or more implants, a first suture coupled to first and second distally located implants and a second suture coupled to third and fourth distally located implants.
However, Vargas in a similar field of invention teaches a tissue repair device 600 (see Figs. 12A – 13), with a needle 610 (see Figs. 12A – 12E) and implants 1021 (see Fig. 13). Vargas further teaches: three or more implants 1021 (see annotated Fig. 13 below, [0139]); further comprising one or more sutures 1020 (see Fig. 13, [0139], there are sutures for each pair of implants for interrupted stiches) coupled to each of the three or more implants 1021; further comprising a first suture 1020 (see annotated Fig. 13 below claim 15) coupled to first and second distally located implants 1021 (see annotated Fig. 13 below claim 15) and a second suture 1020 (see annotated Fig. 13 below claim 15) coupled to third and fourth distally located implants 1021 (see annotated Fig. 13 below claim 15).



    PNG
    media_image7.png
    587
    855
    media_image7.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bourque, Cohen, and Suigetsu to incorporate the teachings of Vargas and have a tissue repair device with three or more implants, one or more sutures couple to each of the three or more implants, and a first suture coupled to first and second distally located implants and a second suture coupled to third and fourth distally located implants. Motivation for such can be found in Vargas as having multiple suture anchors with multiple sutures in between each pair of suture anchors can allow a surgeon to perform the continuous suturing of meniscal cartilage tears in a vertical zig-zag configuration without having to reload the device with more implants (see [0138] and [0139]). 
Claims 19-21, 23, 25-26, 31-32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bourque in view of Cohen, Suigetsu and Vargas.
100 (see Figs. 9A – 30, [0059]) comprising: a base 130 (see Figs. 12A – 12B, [0060]) with a proximal end 131 (see Figs. 12A – 12B, [0060]), a distal end (see Figs. 12A – 12B, [0060]), and a longitudinal axis (see annotated Fig. 25 below claim 1); a linear actuator 120 (see Figs. 9A – 9C, 11A – 11B and 24D – 26A; [0059], [0061], [0074], and [0075]) movable relative to the base 130 along the longitudinal axis of the base 130 (see [0074] and [0075]); a push mechanism 140 (see Figs. 13A – 13B and 24D – 26A; [0061]) selectively engageable with the linear actuator 120 (see [0061], the linear actuator 120 and the push mechanism 140 are used together for operation) to be moved distally by the linear actuator 120 relative to the base 130 along the longitudinal axis of the base 130 to at least three discrete positions (see [0074] and [0075], there are at least three discrete positions, the first where the implants are not pushed out, a second to push out the first implant, and a third to push out the second implant) along the base 130 by reciprocating proximal and distal movement of the linear actuator 120 relative to the base 130 ([0074] and [0075], the linear actuator is moved distally to push forth the implants), wherein each reciprocating proximal and distal movement engages components 160 (see Fig. 24D, [0074]) of the linear actuator 120 and components (see annotated Fig. 25 below claim 1) of the push mechanism 142 at discrete positions proportional to the at least three discrete positions of the push mechanism 142 along the base 130 ([0074] and [0075], the components engage at certain points during the three discrete positions of the pushing of the implants); and a needle 180 (see Figs. 17A – 17B, [0066]) coupled to the distal end of the base 130 (the needle 180 is connected at 181a to the distal end of the base) and through which a distal portion 142b’’ (see Fig. 27, [0071]) of the push mechanism 142 moves distally when the push mechanism 142 is moved distally relative to the base 130 (see annotated Fig. 25 below claim 1, reference numerals 142 and 130 added for applicant’s convenience) along the longitudinal axis (see annotated Fig. 25 below claim 1) of the base 130 (142b’’ moves distally when 142 is moved distally); the base 130 having an annular outer surface (see Fig. 30, the base has an annular outer surface as it is a cylindrical structure); and a set of implants 190, 1000 (see 18A – 18B, [0067]) and sutures 500 (see Fig. 24A, [0070]) pre-positioned in the needle 180, wherein one or more of the sutures 500 is coupled between one or more 190, 1000 (one pair of the implants) respective pairs of the implants 190, 1000; wherein the coupling of the one or more of the sutures 500 with a pair of implants 190, 1000 includes passage of the suture 500 through both implants 190, 1000 (see Fig. 24A) such that pulling of a proximal free end 502 (see Fig. 24A, [0070]) of the suture 500 tightens a length of suture 500 between the implants 190, 1000 (see [0070] and [0076] , pulling 502 tightens the suture and the knot 501). Bourque does not explicitly teach: a keeper defined by a u-shaped slot in an annular surface of the base, such that the keeper has an annular outer surface and a hook portion disposed between the annular outer surface of the base and the push mechanism, the keeper configured to allow distal movement of the push mechanism relative to the base but limits proximal movement of the push mechanism relative to the base; two or more pairs of implants for anchoring sutures used to repair tissue, and two or more sutures. 
However, Cohen in a similar field of invention teaches a tissue repair device (see Figs. 50 – 54) with a base 122 (see Figs. 53) and a push mechanism 134 (see Figs. 50 – 54). Cohen further teaches: a keeper 264 (see Figs. 50 – 54, [0164] – [0168]) coupled to the base 122, the keeper having a hook portion (see annotated Fig. 53 below claim 1) between the base 122 and a push mechanism 134 (see fig. 52-53), the keeper configured to allow distal movement of the push mechanism 134 relative to the base 122 but limits proximal movement of the push mechanism 134 relative to the base 122 (the keeper catches onto the teeth of the push mechanism 134, thus allowing for distal movement, towards the right of the figures, but prevents proximal or reverse movement). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourque to incorporate the teachings of Cohen and have a tissue repair device with a keeper in between the base and push mechanism, the keeper configured to (see [0164]).
The combination of Bourque and Cohen further teaches: the hook portion (Cohen) is disposed between the annular outer surface of the base 130 (Bourque) and the push mechanism 142 (Bourque, as the combination would modify the base of Bourque to include the hook of Cohen which is placed more interior as to impede on the push mechanism). 
The combination of Bourque and Cohen does not explicitly teach: keeper defined by a u-shaped slot in an annular surface of the base, such that the keeper has an annular outer surface.
However, Suigetsu in a similar field of invention teaches an annular coupling member 4 (see Fig. 19, similar to the base of Bourque) with a base 410 with an annular surface 409 (see Fig. 19, 410 has an annular surface as it is tube), and a keeper 411 (see Fig. 19, similar to keeper that it is a flange-like object to prevent unwanted movement between elements). Suigetsu further teaches: the keeper 411 defined by a u-shaped slot 412, 412a, 412b, 412c (see Fig. 19, [0117]) in an annular surface 409 of the base 410, such that the keeper 411 has an annular outer surface (see annotated Fig. 19 below claim 1). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bourque and Cohen to incorporate the teachings of Suigetsu and have the keeper defined by a u-shaped slot in an annular surface of the base, such that the keeper has an annular outer surface. Motivation for such can be found in Suigetsu as the u-shaped slot enhances the flexibility and elasticity of the keeper to allow it to bend to pass into it’s mating configurations (see [0117], [0118], and [0112]).
The language, "by reciprocating proximal and distal movement…each reciprocating proximal and distal movement," constitutes functional claim language, indicating that the claimed device need only be 
The combination of Bourque, Cohen, and Suigetsu does not explicitly teach: two or more pairs of implants for anchoring sutures used to repair tissue, and two or more sutures.
However, Vargas in a similar field of invention teaches a tissue repair device 600 (see Figs. 12A – 13), with a needle 610 (see Figs. 12A – 12E) and implants 1021 (see Fig. 13). Vargas further teaches: two or more pairs of implants 1021 (see annotated Fig. 13 below claim 15, [0139]) for anchoring sutures used to repair tissue, and two or more sutures 1020 (see annotated Fig. 13 below claim 15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bourque, Cohen, and Suigetsu to incorporate the teachings of Vargas and have a tissue repair device with two or more pairs of implants and two or more sutures. Motivation for such can be found in Vargas as having multiple suture anchors can allow a surgeon to perform the continuous suturing of meniscal cartilage tears in a vertical zig-zag configuration without having to reload the device with more implants and the sutures necessary to connect pair of the implants (see [0138] and [0139]). 
In regards to claim 20, the combination of Bourque, Cohen, Suigetsu and Vargas teaches: The tissue repair system of claim 19, see 103 rejection above. Bourque further discloses: wherein the base 130 includes a handle 110 (see Fig. 9A – 9C, [0059]) fixed near the proximal end 131 of the base 130.
In regards to claim 21, the combination of Bourque, Cohen, Suigetsu and Vargas teaches: The tissue repair system of claim 20, see 103 rejection above. Bourque further discloses: wherein the linear actuator 120 is movable under the handle 110 in a space (see Fig 25, the linear actuator 120 is between the handle and the base) between the handle 110 and another portion of the base 130.  
120 has a flange 122a (see Figs. 11A – 11B, [0059]) extending away from a central portion 122c of the linear actuator 120 configured to be pushed by a user distally relative to the base (see annotated Fig. 24D below claim 7, [0074] and [0075], reference numerals 122a, 122c, and 130 have been added for the applicant’s convenience).
In regards to claim 26, the combination of Bourque, Cohen, Suigetsu and Vargas teaches: The tissue repair system of claim 19, see 103 rejection above. Bourque further discloses: wherein the linear actuator 120 is spring biased (see Fig. 9C, the interior portions of the linear actuator 120 rests on the spring, which pushes the actuator proximally) proximally relative to the base 130.
In regards to claim 31, the combination of Bourque, Cohen, Suigetsu and Vargas teaches: The tissue repair system of claim 19, see 103 rejection above. Bourque further discloses: the push mechanism 140 (see Figs. 13A – 13B and 24D – 26A; [0061]) selectively engageable with the linear actuator (see [0061], the linear actuator 120 and the push mechanism 140 are used together for operation) to be moved distally by the linear actuator 120 relative to the base along the longitudinal axis of the base to at least three discrete positions (see [0074] and [0075], there are at least three discrete positions, the first where the implants are not pushed out, a second to push out the first implant, and a third to push out the second implant) along the base by reciprocating proximal and distal movement of the linear actuator 120 relative to the base ([0074] and [0075], the linear actuator is moved distally to push forth the implants).
The language, "by reciprocating proximal and distal movement" constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits 
In regards to claim 32, the combination of Bourque, Cohen, Suigetsu and Vargas teaches: The tissue repair system of claim 19, see 103 rejection above. Bourque further discloses: wherein the push mechanism 142 is sized such that each distal movement of the linear actuator 120 that moves the push mechanism 142 to a more distal discrete position relative to the base 130 pushes an implant 190, 1000 out of the distal end of the needle 180 (a distal movement by the linear actuator moves the push mechanism distally as well, and this distal movement is required to push an implant out of the distal end of the needle [0074] and [0075]).
In regards to claim 35, the combination of Bourque, Cohen, Suigetsu and Vargas teaches: The tissue repair system of claim 19, see 103 rejection above. Bourque further discloses: further comprising a depth tube 300 (see Figs. 21 – 22B, [0069]) coupled to the base 130 by a depth adjustment mechanism 170 (see Figs. 16A – 16C and 22B, [0065] and [0069]) configured to selectively allow a distal end 300a, 300a’ (see Fig. 21 and 27, [0069] and [0071]) of the depth tube 300 to be positioned closer to and farther from the distal end 133 (see annotated Fig. 22B below claim 18, reference numerals 300 and 133 added for applicant’s convenience) of the base 130.
Claims 24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bourque in view of Cohen, Suigetsu and Vargas as applied to claim 19 above, and further in view of Newell.
In regards to claim 24, the combination of Bourque, Cohen, Suigetsu and Vargas teaches: the tissue repair system of claim 19, see 103 rejection above. Cohen further teaches: wherein the keeper 264 is configured to flex laterally (see [0164] and Figs. 50 – 54, the angle of the keeper allows lateral flexing to allow push member through) to allow the distal movement of the push mechanism 134 relative to the base 122 and the hook portion (see annotated Fig. 53 below claim 1) is configured to couple with teeth 252 (see Figs. 50 – 54, [0164] and [0168]) of the push mechanism to limit the (see [0164] and annotated Fig. 53 below claim 6, the teeth 252 when passed through the hooks of the keeper 264 are too wide to pass back through). 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourque to incorporate the teachings of Cohen and have a tissue repair device with a hook configured to couple with teeth of the push mechanism to limit proximal movement of push mechanism relative to the base. Motivation for such can be found in Cohen as these teeth will resist any inadvertent movement in the proximal direction unless there is a large purposeful tensile force, thus allowing the option to still be up to the surgeon (see [0168]).
The combination of Bourque, Cohen, Suigetsu, and Vargas does not explicitly teach: annular teeth. 
However, Newell in a similar field of invention teaches a push mechanism 630 (see Fig. 56D) with teeth 636’’ (see Fig. 56D). Newell further teaches: annular teeth 636’’ (see Fig. 56D, 56F, and 56G, [0304]-[0305], the teeth are annular as they have a circular cross-section). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bourque, Cohen, Suigetsu and Vargas to incorporate the teachings of Newell and have a tissue repair device with annular teeth. Motivation for such can be found in Newell as the annular teeth allow for smooth surfaces for neighboring links to articulate freely against thus increasing the contact region between neighboring links to prevent stress fractures when the push mechanism is advanced distally or retracted proximally (see [0308]).
In regards to claims 27 and 28, the combination of Bourque, Cohen, Suigetsu and Vargas teaches: the tissue repair system of claim 19, see 103 rejection above. Bourque further discloses: wherein the push mechanism 142 includes a push rod 142b (see Fig. 14, [0063]) at its distal end 142b’ (see Fig. 14, [0063]) sized to pass into the needle 180 (the push rod can fit through the needle to push the implants) and a hook portion 121e’ and 121e’’ (see Fig. 26A, [0074], this portion of 121d’’ appears to be a hook like and it engages the push mechanism)  driver 121d’’ (see Fig. 26A, [0074], the driver engages the push mechanism) of the linear actuator 120. The combination of Bourque and Vargas does not explicitly teach: and wherein the push mechanism includes annular teeth near its proximal end with spacings that correlate with the discrete positions of the push mechanism along the base, wherein the teeth are configured to be engaged by a driver of the linear actuator; some of the annular teeth are also configured to engage the hook portion of the keeper.
Cohen further teaches: wherein the push mechanism 134 includes teeth 252 (see Figs. 50 – 54, [0164] and [0168]) near its proximal end (the teeth are included close to the keeper 264 and the base 122) with spacings that correlate with the discrete positions of the push mechanism along the base (each of the teeth 252 that passes through the keeper 264 attributes to another position); some of the teeth 252 are also configured to engage the hook portion (see annotated Fig. 53 below claim 1) of the keeper 264.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourque to incorporate the teachings of Cohen and have a tissue repair device with a push mechanism that includes teeth with spacings that correlate with the discrete positions of the push mechanism along the base and to have some of the teeth configured to engage a keeper coupled to the base, wherein the keeper allows distal movement of the push mechanism relative to the base but limits proximal movement of the push mechanism relative to the base. Motivation for such can be found in Cohen as each of the teeth can contribute to another position allowing for more positions for more potential implants to be delivered and multiple teeth will increase the amount of force for unwanted proximal movement, as force will be needed to overcome each of the teeth that have passed through the keeper (see [0164]).
The combination of Bourque, Cohen, Suigetsu and Vargas is silent to: annular teeth. 
630 (see Fig. 56D) with teeth 636’’ (see Fig. 56D). Newell further teaches: annular teeth 636’’ (see Fig. 56D, 56F, and 56G, [0304]-[0305], the teeth are annular as they have a circular cross-section). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bourque, Cohen, Suigetsu, and Vargas to incorporate the teachings of Newell and have a tissue repair device with annular teeth. Motivation for such can be found in Newell as the annular teeth allow for smooth surfaces for neighboring links to articulate freely against thus increasing the contact region between neighboring links to prevent stress fractures when the push mechanism is advanced distally or retracted proximally (see [0308]).
In regards to claim 29, the combination of Bourque, Cohen, Suigetsu, Vargas, and Newell teaches: the tissue repair system of claim 27, see 103 rejection above. Cohen further teaches: wherein the teeth 252 are located sequentially along a central shaft of the push mechanism 134 (as seen best in Fig. 50, the teeth are positioned on after another along the push mechanism on a center shaft), wherein the teeth 252 have a flat proximal end (see annotated Fig. 50 below claim 11). The combination of Bourque and Cohen fails to teach: wherein the annular teeth include frusto-conical portions.
Newell further teaches: wherein the annular teeth 636’’ include frusto-conical portions 637 (see Fig. 56D, [0304]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bourque, Cohen, Suigetsu and Vargas to further incorporate the teachings of Newell and have annular teeth with frusto-conical portions. Motivation for such can be found in Newell, as frusto-conical portions can allow for the twisting of the push mechanism to have less effect on the capability of the annular teeth in preventing proximal movement of the push mechanism relative to the base.
121d’’ (Bourque) of the linear actuator 120 (Bourque) is configured to flex laterally to allow proximal movement of the driver 121d’’ (Bourque) relative to the push mechanism 142 (Bourque) when the linear actuator 120 (Bourque) moves proximally relative to the base 130, and the hook portion 121e’ and 121e’’ of the17 PT-5153-US-NPdriver 121d’’ (Bourque) is configured to engage with the teeth 252 (Cohen) of the push mechanism 142 (Bourque) to move the push mechanism 142 (Bourque) distally when the linear actuator 120 (Bourque) is moved distally relative to the base 130. 
The language, "wherein the driver of the linear actuator is configured to flex laterally to allow proximal movement of the driver relative to the push mechanism when the linear actuator moves proximally relative to the base and the driver engages with the teeth of the push mechanism to move the push mechanism distally when the linear actuator is moved distally relatively to the base," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Bourque, Cohen, Suigetsu and Vargas meets the structural limitations of the claim, and is capable of the driver to flex laterally away from the push mechanism when the linear actuator moves proximally to avoid gripping on the push mechanism and in the reverse since the teeth have their flat faces facing proximally, the driver will impinge on the teeth to push the push mechanism when the linear actuator is moved distally. 
Newell further teaches: annular teeth 636’’ (see Fig. 56D, 56F, and 56G, [0304]-[0305], the teeth are annular as they have a circular cross-section). 
Claims 33 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bourque in view of Cohen, Suigetsu, and Vargas as applied to claim 19 above, and further in view of Heneveld.

However, Heneveld in a similar field of invention teaches: a tissue repair device 100 (see Fig. 1) and a needle 90 (see Figs. 3A – 5B). Heneveld further teaches: further comprising a suture management member 110 (see Fig. 3A – 5B, [0059], as interpreted under 112(f) Heneveld meets the limitation as these structures are additional lumens adjacent to a central lumen) with more than two separate areas (there are 8 areas as most easily shown in Figs. 4A – 5B) for attaching more than two suture sets that extend from the needle. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bourque, Cohen, Suigetsu, and Vargas to incorporate the teachings of Heneveld and have a tissue repair device with a suture management member. Motivation for such can be found in Heneveld as the numerous channels will prevent the sutures from getting tangled with each other.
The language, "for attaching more than two suture sets that extend from the needle," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Bourque, Cohen, and Heneveld meets the structural limitations of the claim, and is capable of the suture management members to attach more than two suture sets that extend from the needle. 
In regards to claim 34, the combination of Bourque, Cohen, Suigetsu, Vargas and Heneveld teaches: The tissue repair device of claim 33, see 103 rejection above. Heneveld further teaches wherein the suture management member 110 is a double walled tube 102 (see Fig. 4A – 4C, [0074], as the tube has a central lumen 118 with a wall surrounding that lumen and then slots 110 provide additional walls for each slot 110 that separates the slots 110 from the central lumen 118) with slots 110 along the outer wall 114 (see Fig. 4B – 4C, [00745)) through with suture may be passed (with the previous combination in claim 13, it is asserted that suture can be passed through).
Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771